Exhibit 10.1

 

[g122861kgi001.jpg]

 

Leslie J. Browne, Ph.D.

 

President and Chief Executive Officer

 

July 13, 2005

 

C. David Nicholson, BSc, Ph.D.

Executive Vice President

Organon International, Inc.

56 Livingston Avenue

Roseland, NJ 07068

 

Re:                               Collaboration and License Agreement, dated
February 25, 2002 (the “Agreement”), between Pharmacopeia Drug Discovery, Inc.
(f/k/a Pharmacopeia, Inc.) (“Pharmacopeia”) and N.V. Organon (“Organon”)

 

Dear David:

 

I am writing to follow up on the productive meeting we held last week and in
particular on our discussions concerning certain timing aspects of the
Agreement.

 

Pharmacopeia and Organon hereby agree to amend and restate
Section 15.3.3(a)(ii) of the Agreement as follows:

 

“(ii) in the case of Research Year Three, Pharmacopeia has failed to deliver a
cumulative total of three (3) Lead Series (with demonstrated progress towards
one additional Lead Series) by December 30, 2005.”

 

Pharmacopeia and Organon further agree that in the event Organon terminates the
Research Collaboration (as defined in the Agreement) pursuant to
Section 15.3.3(a)(ii) (as amended hereby) on or prior to December 31, 2005,
Organon shall be permitted to take a credit of up to One Million Two Hundred and
Twenty-Eight Thousand Dollars ($1,228,000) with respect to any payments due
after December 31, 2005 from Organon to Pharmacopeia under Section 7.1.1 of the
Agreement.

 

Please have Organon execute this letter below to confirm Organon’s agreement
with the matters set forth herein.

 

Please let me know if you have any questions concerning this letter.  I look
forward to further conversations about how Pharmacopeia and Organon can work
together to build value for each other.

 

Very truly yours,

 

/s/ Leslie J. Browne

 

 

Leslie J. Browne

 

ACKNOWLEDGED, AGREED AND ACCEPTED

THIS 18TH DAY OF JULY, 2005

 

N.V. ORGANON

 

By:

  /s/ J.H. Dopper

 

Name:

 Dr. J.H. Dopper

Title:

 General Manager, N.V. Organon

 

 

By:

  /s/ A.W.M. Rijnders

 

Name:

 Dr. A.W.M. Rijnders

Title:

 VP Research, N.V. Organon OSS

 

 

cc:

 Akzo Nobel Nederland B.V., Legal Affairs Department

 

--------------------------------------------------------------------------------